Citation Nr: 0115391	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Nashville, Tennessee Regional Office (RO) which denied 
service connection for a cervical spine disorder and for a 
lumbar spine disorder.  The veteran has been represented 
throughout this appeal by the Veterans of Foreign Wars of the 
United States.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

In reviewing the record, the Board notes that the veteran has 
not been afforded a VA examination as to his claimed cervical 
spine disorder and lumbar spine disorder.  A November 1999 
statement from W. J. Rooney, a chiropractor, reported that 
after reviewing the veteran's service medical records 
concerning his injuries resulting from land mine trauma and 
reviewing the care the veteran had received from H. W. 
Roberts, D.O., as well as the treatment from his office, it 
was clearly evident (without a doubt) that the veteran's 
present condition was the result of the trauma he received in 
the land mine explosion.  Additionally, in a September 1998 
statement, W. J. Rooney indicated that the veteran had been 
treated at his office since 1981 for cervico-brachial 
neuralgias and lumbosacral conditions including sciatica 
related to post-traumatic arthrosis and that it was his 
opinion that the veteran's condition could be traced to 
service related trauma.  Further, the Board notes that in a 
February 1999 statement, J. T. Hancock, M.D., reported that 
the veteran had been a patient of his for over a year.  Dr. 
Hancock stated that the veteran told him of a neck injury 
that he incurred during service.  Dr. Hancock noted that the 
veteran had severe degenerative changes of the cervical spine 
area and numerous osteophytes as well as spinal canal 
encroachment which had left him with mild stenosis.  

The Board observes that the veteran's service medical records 
do not refer to complaints of or treatment for a cervical or 
lumbar spine disorder.  However,  the veteran contends that 
the injuries were incurred in combat, and the evidence shows 
combat exposure, including receipt of a Purple Heart Medal.  
Accordingly, the provisions 38 U.S.C.A. § 1154(b) are for 
application.  As interpreted by the Court, this statute 
requires a three-step sequential test to determine service 
connection for disabilities claimed to have been incurred 
during combat.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, Collette requires that there be (1) 
satisfactory evidence of service incurrence, which is (2) 
consistent with the circumstances of combat service, and, if 
so, (3) whether there is clear and convincing evidence to 
rebut a presumption of service connection.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad 
v. Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions; the lack of a VA examination as to the 
claimed disorders; the statements from W. J. Rooney, D.C., 
and Dr. Hancock, noted above; and in consideration of the 
Court's holdings in Colvin and Hatlestad, the Board concludes 
that a VA orthopedic examination , the Board concludes that a 
VA orthopedic examination should be scheduled to comply with 
the duty to assist, under the VCAA.   

Accordingly, this case is REMANDED for the following:

2.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the likely etiology of his claimed 
cervical spine disorder and lumbar spine 
disorder.  The claims folder, to include a 
copy of this remand, must be available to, 
and reviewed by, the examiner in 
conjunction with the examination.  All 
indicated tests or studies should be 
completed and the results reviewed by the 
examiner prior to the final opinion.  The 
examiner asked to provide opinions as to 
the following:  (1) The correct diagnoses 
of any and all cervical and lumbar spine 
disabilities; and (2) the likelihood that 
any such current disability was of service 
onset, or otherwise related to service, 
based on the medical evidence of record 
and the veteran's statements, to include 
whether the onset of the current 
disability is consistent with the 
circumstances of the veteran's combat 
service.  The report should include the 
complete rationale for all conclusions 
reached.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3. Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




